Citation Nr: 9934720	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  81-16 824	)	DATE
	)
      RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





INTRODUCTION

The veteran had active service from April 1944 to November 
1945, and was held as a prisoner of war (POW) by the German 
government from April 17 to April 19, 1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1980 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which determined that the veteran, who was then 
in receipt of a 70 percent evaluation for anxiety neurosis 
with depression and a 10 percent rating for residuals of 
injury to Muscle Group X, no longer met the requirements for 
a total disability rating on the basis of individual 
unemployability which had been in effect since August 1977.  

On November 2, 1981, the Board affirmed the RO's November 
1980 rating decision.  Subsequent Board decisions on November 
17, 1983 and June 8, 1990 also denied a total disability 
rating based on individual unemployability, due to service-
connected disabilities.  In March 1999, the appellant's 
service representative filed a motion for reconsideration of 
the Board's November 1981 decision.  In an October 1999 
order, the motion was granted as to the Board decisions of 
November 1981, November 1983, and June 1990, with respect to 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, by the authority granted in 
38 U.S.C.A. § 7103(b) to the Deputy Vice Chairman by 
direction of the Chairman of the Board, and it was ordered 
that the decisions be reconsidered by an expanded 
reconsideration panel as provided by Section 7102(b) of Title 
38, United States Code.

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991 & Supp. 1999); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 
1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  The 
case is now before the expanded reconsideration panel of the 
Board.  The decision of this panel will replace the Board's 
November 1981, November 1983, and June 1990 decisions as to 
the issue of entitlement to a total disability rating based 
on individual unemployability, due to service-connected 
disabilities, and will constitute the Board's final decision.


FINDING OF FACT

Actual employability was not established by clear and 
convincing evidence so as to justify the RO's November 1980 
termination of a total disability rating for service-
connected disability based on individual unemployability, 
effective from January 30, 1981.


CONCLUSION OF LAW

The veteran's total disability rating based on individual 
unemployability due to service-connected disabilities is 
restored, effective from January 30, 1981.  38 U.S.C. § 355 
(1976); 38 C.F.R. § 3.343, Part 4 (1981).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C. § 355; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1981). 

As was noted previously, the Board decision of November 1981 
affirmed a November 1980 rating decision which determined 
that the veteran no longer met the requirements for a total 
disability rating on the basis of individual unemployability, 
effective from January 30, 1981.  The November 1980 rating 
decision did not set forth 38 C.F.R. § 3.343(c), nor 
specifically consider this regulation in reaching its 
decision.

At the time of the November 1980 RO decision, 38 C.F.R. 
§ 3.343(c) provided that in order to reduce a total 
disability rating based on individual unemployability, the 
determination must establish actual employability by clear 
and convincing evidence.  

As of a September 1977 rating decision and at the time of the 
November 1980 rating decision, service connection was in 
effect for anxiety neurosis which was assigned a 70 percent 
rating, and residuals of injury to Muscle Group X, which was 
assigned a 10 percent evaluation.  The combined rating at 
this time was 70 percent.

On VA neuropsychiatric examination in August 1977, the 
veteran reported that he had terminated his employment as a 
bus driver four years earlier because of his nervousness and 
high blood pressure.  It was further noted that he was in his 
sixth marriage and had difficult relationships with his 
siblings.  It was also noted that he experienced outbursts of 
anger and a variety of somatic complaints.  The diagnostic 
impression was psychoneurosis with anxieties and depression, 
exacerbated by vascular instability and a personality with 
paranoid traits.  The examiner then commented that the 
veteran was unemployable and that impairment was severe.

September 1980 VA neuropsychiatric examination revealed that 
the veteran's problems had reportedly deteriorated 
drastically since his previous neuropsychiatric examination.  
The diagnostic impression was depressive neurosis with 
anxiety, and the examiner indicated that the degree of 
impairment was severe and expressed the opinion that the 
veteran was unemployable in view of the extent of his anxiety 
and depression.

II.  Analysis

As was noted above, at the time of the rating decision in 
November 1980, the RO did not consider 38 C.F.R. § 3.343(c) 
in determining that the veteran no longer met the 
requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Moreover, the Board has reviewed the November 
1980 rating decision and concluded that the RO neither 
specifically nor implicitly found actual employability by 
clear and convincing evidence in conjunction with all the 
facts that were then of record.  In fact, the Board finds 
that the medical evidence that was of record at the time of 
the above-noted decisions reflects that the veteran's 
service-connected psychiatric disorder was his major problem, 
that there had been no improvement, and that his condition 
had actually worsened.  In addition, the record contained 
multiple medical opinions which supported the veteran's 
contention that he was unemployable and that the level of his 
disability was severe.  Therefore, on the basis of the 
record, the Board must conclude that any finding that the 
veteran was actually employable by clear and convincing 
evidence at the time of the November 1980 rating decision was 
clearly unsupportable.

Consequently, as the Board has found that the determination 
of the RO that the veteran no longer met the requirements for 
a total disability rating based on individual unemployability 
due to service-connected disabilities was not in compliance 
with the considerations set forth in 38 C.F.R. § 3.343(c), 
the Board finds that restoration is warranted for the 
veteran's total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from January 30, 1981.  



ORDER

The restoration of the veteran's total disability rating 
based on individual unemployability, due to service-connected 
disabilities, is granted, effective on and after January 30, 
1981, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.


			
            WAYNE M. BRAEUER                          HOLLY 
E. MOEHLMANN 
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
 	JOHN E. ORMOND, JR. 
	Member, Board of Veterans' Appeals

			
                    J. F. GOUGH                                      
MARY M. SABULSKY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
                                          DEBORAH W. 
SINGLETON 
    Member, Board of Veterans' Appeals

 

